Exhibit 8 PRINCIPAL SUBSIDIARIES OF RETALIX LTD. Subsidiary Jurisdiction of Incorporation Business Name Retalix Holdings Inc. United States Retalix Holdings Retalix USA Inc. United States Retalix USA Retail Control Systems Inc. United States RCS StoreNext Retail Technology LLC United States StoreNext USA C-StoreMatrix.com Inc. United States C-StoreMatrix.com PalmPoint Ltd. Israel PalmPoint Tamar Industries M. R. Electronic (1985) Ltd. Israel Tamar StoreAlliance.com Ltd. Israel StoreAlliance StoreNext Ltd. Israel StoreNext Israel TradaNet Electronic Commerce Services Ltd. Israel TradaNet IREX - Israel Retail Exchange Ltd. Israel IREX Cell-Time Ltd. Israel Cell-Time DemandX Ltd. Israel DemandX Retail College StoreNext Ltd. Israel Retail College StoreNext P.O.S. (Restaurant Solutions) Ltd. Israel PRS Retalix Israel (2009) Ltd. (formerly Net Point Ltd.) Israel Retalix Israel Kohav Orion Advertising and Information Ltd. Israel Orion Orlan Orion Systems Ltd. Israel Orlan Retalix (UK) Limited United Kingdom Retalix UK Retalix Italia S.p.A Italy Retalix Italia Retalix France SARL France Retalix France Retalix Australia PTY Ltd. Australia Retalix Australia Retalix Japan Ltd. Japan Retalix Japan Retalix Technology (Beijing) Co., Ltd. China Retalix China
